     Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 1 of 26

                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,        )
                                 )     CRIMINAL ACTION NO.
                Plaintiff,       )     19-10072-DPW
                                 )
                                 )
v.                               )
                                 )
RIGOBERTO RAMIREZ,               )
                                 )
                Defendant.       )

                         MEMORANDUM AND ORDER
                             July 10, 2020

     The Defendant, Rigoberto Ramirez, has been charged in a

multi-count indictment in connection with a series of

convenience store armed robberies, which occurred between late

2017 and early 2018.    Mr. Ramirez has moved to suppress (A)

historical cell site location information the Government

obtained pursuant to a February 23, 2018 court order; and (B)

statements he made to law enforcement on March 13, 2018.

                             I. BACKGROUND

A.   Relevant Facts1

     1.   The Application for the February 23 Court Order

     On February 23, 2018, the Government submitted an



1 I find no genuine factual disputes between the parties as to
the material facts concerning this motion. All relevant facts
are evident in documents of record before me. Consequently, no
evidentiary hearing is needed to rule on the motion. United
States v. Staula, 80 F.3d 596, 603 (1st Cir. 1996) (“A hearing
is required only if the movant makes a sufficient threshold
showing that material facts are in doubt or dispute, and that
such facts cannot reliably be resolved on a paper record.”)
(citations omitted).
     Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 2 of 26

application under the Stored Communications Act, 18 U.S.C.

§ 2703(d), for a court order to obtain certain telephone records

from AT&T for three cell phone numbers.       [Dkt No. 59, Ex. B].2

As relevant here, the Government sought disclosure of

“historical records reflecting the location of cellular towers

(cell site and sector/face) related to the use of [the three

numbers] for the period from November 15, 2017 through February

21, 2018.”     Id.   Ex. A ¶ 1.   This type of record is commonly

referred to as historical cell site location information

(“CSLI”).

     On February 23, 2018, Magistrate Judge Hennessy ordered

disclosure of the CSLI on the basis of the Application as

amended.     Id. Ex. D.   Magistrate Judge Hennessy found that “the

applicant has offered specific and articulable facts showing

that there are reasonable grounds to believe that the records

and other information sought are relevant and material to an

ongoing criminal investigation.”       Id. (emphasis added).




2 The Government originally filed an application on February 22,
2018, [Dkt No. 59, Ex. A], but then filed an amended application
the next day to correct a typographical error in the original
proposed order, id. Ex. B. The amended application, in
substance, incorporated the original. Magistrate Judge
Hennessy, having issued an order on the basis of the original
application, id. Ex. C, issued an amended order on the basis of
the amended application, id. Ex. D. Reference in this
Memorandum will, unless otherwise indicated, be to the operative
“Application” language; id. Ex. A, and to the operative order
issued by Magistrate Judge Hennessy, id. Ex. D as the relevant
documents supporting the government’s initiatives to obtain the
contested cell site location information (“CSLI”).
                                2
     Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 3 of 26

     Some four months later, on June 22, 2018, the Supreme Court

determined that the “reasonable grounds” standard under

§ 2703(d) with respect to CSLI was inadequate under the Fourth

Amendment.     Carpenter v. United States, 138 S. Ct. 2206 (2018).

The Court held that “[t]he Government must generally obtain a

warrant supported by probable cause before acquiring such

records.”      Id. at 2221 (emphasis added).

     In support of the Application, the Government averred the

following on the basis of an FBI investigation.

     At least fourteen convenience store armed robberies

occurred around the greater Boston area between December 28,

2017 and February 13, 2018.       [Dkt No. 59, Ex. A. ¶ 3].    Through

its investigation, the FBI found that the robberies appeared to

be committed by the same suspects based on the use of similar

clothing, weapons, and patterns of operation.        Id. ¶ 3–4.    The

FBI also concluded that the suspects used cell phones in the

course of the robberies for coordination.        Id. ¶ 5.

     The FBI identified a suspect named Luis Cintron by tracing

the rental vehicles used in the robberies.       Based on witness

descriptions and surveillance videos, the FBI believed a Nissan

Murano was used in the robberies.        Id. ¶¶ 11, 14, 15, 21.    Mr.

Cintron was the driver of the vehicle during the relevant time

period.     Id. ¶¶ 21, 22 & 25.    Mr. Cintron was later found to be

driving another rental vehicle used in some of the later



                                     3
        Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 4 of 26

robberies.     Id. ¶¶ 26–27.     His appearance also fit the witness

description.     Id. ¶ 24.

        The FBI identified Mr. Ramirez, the defendant before me,

from the cell tower records.        As a result of a January 26, 2018

court order, which is not challenged here, the Government had

obtained cell tower log records that showed all wireless devices

that registered with, or “hit off,” cell towers near the

locations and during the general timeframes of the robberies.

Id. ¶ 23.     Two of the three phone numbers at issue (“Phone-5761”

and “Phone-0730”) hit off cell towers near six robbery

locations, and the other number (“Phone-0257”) hit off cell

towers near four robbery locations.         Id.   Only Phone-5761 was

described in the Application as subscribed to by Mr. Ramirez.3

Id.     The Government did not state in the Application how the

other two numbers were related to Mr. Ramirez, if at all.

        Finally, the FBI connected Mr. Ramirez to Mr. Cintron.            It

found that in an “Inmate Web,”        Mr. Ramirez had listed Mr.

Cintron as a “friend,” and that an obituary of Mr. Ramirez’s

brother had reported Mr. Cintron as Mr. Ramirez’s uncle.             Id.

¶ 24.     Moreover, the Government obtained records that showed Mr.

Cintron’s phone was in contact with Phone-5761 approximately 154


3 Although the Assistant United States Attorney making the
Application stated in the Application that the subscriber of
Phone-5761 was Mr. Ramirez, the Government later realized this
was incorrect. See [Dkt. 64 at 6 n.3]. This is an immaterial
inaccuracy, however, because Mr. Ramirez, in an effort to
support standing, concedes that he “possessed and used [Phone-
5761] intermittently.” [Dkt No. 66-2].
                                4
      Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 5 of 26

times between November 15, 2017 and February 19, 2018.          Id. ¶

28.   Mr. Cintron’s phone was also in contact with Phone-0257

approximately 26 times between January 2 and January 13, 2018.

Id.   It was not in contact with Phone-0730. Id.        There is no

other information in the Application that touched upon the

issues raised by Mr. Ramirez in his motion to suppress.

      Mr. Ramirez has conceded possession of two of the above

phone numbers in an affidavit filed in support of his Reply to

the Government’s Opposition to his motion to suppress.          [Dkt No.

69-1].   His affidavit states that he obtained, possessed, and

used both Phone-5761 and Phone-0257 “intermittently following

[their] activation on December 31, 2017 until [his] arrest in

early February 2018.”     Id.   His affidavit does not address

Phone-0730.

      Mr. Ramirez further contends in his Reply memorandum that

he could not have been using the two cell phones during a

considerable portion of the time period specified in the

Application because of his drug treatment.        [Dkt. 69 at 7].       The

Government has not contested this contention.         The Application

requested CSLI for the period from November 15, 2017 through

February 21, 2018.    It appears Mr. Ramirez was placed in Gosnold

Treatment Center’s Miller House from September 18, 2017 through

December 4, 2017.4    Memorandum by U.S. Probation Office, United


4 Although not made part of the record — or, apparently disputed
by the parties — it bears noting that the policy described on
the website for the Gosnold Treatment Center’s Miller House
                                5
     Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 6 of 26

States v. Ramirez, Case No. 10-cr-10008-WGY, Dkt. No. 204 (D.

Mass. Jan. 9, 2018).    This information was not known to the

Assistant United States Attorney in this case at the time the

Application was made.    [Dkt. 64 at 14 n.5].

     2.     March 13, 2018 Statements to Law Enforcement

     On March 13, 2018, two Massachusetts State Police Troopers

interviewed Mr. Ramirez when he was in custody as a result of a

supervised release revocation proceeding then pending on the

docket of my colleague, Judge Young.      United States v. Ramirez,

Case No. 10-cr-10008-WGY, Dkt. No. 137 (D. Mass. Feb. 25, 2016)

(sentencing the defendant to time served followed by 3 years of

supervised release).    He was represented at that time by counsel

appearing for the supervised release revocation proceeding.            Id.

There was as yet no occasion for any counsel to enter an

appearance for Mr. Ramirez in this matter.

     The troopers filed a report regarding statements Mr.

Ramirez made during the interview.      [Dkt No. 59, Ex. E].      They

reported that they first read Mr. Ramirez his rights “off of a

MSP Miranda Rights Form,” and that Mr. Ramirez “refused to

sign.”    Id.   They then told Mr. Ramirez that they were

investigating a series of armed robberies.       The report described

Mr. Ramirez as immediately becoming “loud and defensive.”          Id.


provides: “Patients may have cell phones ... but their use is
regulated and at the discretion of the Clinical and Program
Directors.” See http://gosnold.org/wp-
content/uploads/2017/06/wtb-miller.pdf (last accessed July 10,
2020).
                                6
     Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 7 of 26

After the troopers informed him that they knew about Mr.

Cintron, Mr. Ramirez stated that he “hangs out” with Mr.

Cintron.   The troopers reported that Mr. Ramirez further stated

that the government agents would not find his fingerprints at

any robbery or put him holding a gun.       Id.    The troopers had not

mentioned a gun in speaking with Mr. Ramirez.         Id.     When the

troopers showed Mr. Ramirez pictures of suspects for the

robberies, Mr. Ramirez denied he was among them.            Id.     Asked

about his cell phone, Mr. Ramirez stated that he “always has his

phone on him” but he did not know his number.         Id.     The

interview ended when Mr. Ramirez stood up and asked to talk to a

lawyer.    Id.

B.   Procedural History

     Mr. Ramirez was indicted in this matter on February 28,

2019 and charged with two counts of Hobbs Act robbery in

violation of 18 U.S.C. § 1951.     [Dkt. 1].      He was arrested on

March 28, 2019.   The Government filed a superseding indictment

[Dkt. 29] on October 24, 2019, charging Mr. Ramirez with eleven

counts of Hobbs Act robbery in violation of 18 U.S.C. § 1951

(Counts 1-11), one count of conspiracy to commit Hobbs Act

robbery in violation of 18 U.S.C. § 1951 (Count 12), and one

count of using, carrying, and discharging a firearm during a

crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(iii)

(Count 13), referencing the robbery charge in Count 7.              Mr.

Ramirez moved [Dkt. 57] on January 31, 2020 to suppress (A) the

                                   7
     Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 8 of 26

CSLI the Government obtained pursuant to the February 23, 2018

court order; and (B) the statements he made to the state police

on March 13, 2018.

                             II. ANALYSIS

A.   Historical Cell Site Location Information (“CSLI”)

     When Magistrate Judge Hennessy issued the February 23, 2018

court order authorizing the Government to obtain the historical

CSLI of the three phone numbers under the Stored Communications

Act, the statute by terms allowed courts to order disclosure of

cell phone records from service providers if “the governmental

entity offers specific and articulable facts showing that there

are reasonable grounds to believe that [the records sought] are

relevant and material to an ongoing criminal investigation.”           18

U.S.C. § 2703(d).    The Supreme Court decided four months later

that this “reasonable grounds” standard5 is inadequate under the

Fourth Amendment as applied to CSLI.      Carpenter v. United

States, 138 S. Ct. 2206, 2221 (2018).       The Court held that “the

Government must generally obtain a warrant supported by probable

cause before acquiring [CSLI].”      Id. (emphasis added).



5 As the Court recognized in Carpenter v. United States, the
“reasonable grounds” standard under § 2703(d) “falls well short
of the probable cause required for a warrant.” 138 S. Ct. 2206,
2221 (2018). Courts have held that the § 2703(d) “reasonable
grounds” standard “in essence is a reasonable suspicion
standard” akin to that applied in stop-and-frisk cases. United
States v. Daniels, 803 F.3d 335, 351 (7th Cir. 2015) (citing
Application of the United States of America for an Order
Pursuant to 18 U.S.C. Section 2703(d), 707 F.3d 283, 287 (4th
Cir. 2013)).
                                8
     Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 9 of 26

     Mr. Ramirez contends that the CSLI at issue here must be

suppressed because the Application did not demonstrate probable

cause as required under Carpenter.      Id.   He further argues that

the Application failed to satisfy even the lower § 2703(d)

“reasonable grounds” standard as to the CSLI prior to December

28, 2017, the date of the first robbery described in the

Application.    The Government responds that the Application, in

fact, demonstrated probable cause.      The Government further

argues that because it relied in good faith upon an order issued

under a statute later held to be unconstitutional, the evidence

should not be suppressed.

     I am satisfied the Application met the probable cause

standard.    Moreover, I agree with the Government that the good

faith exception would apply in any event.

     1.      Standing

     Before I address whether there was probable cause, I must

address the threshold question whether Mr. Ramirez has

established standing to challenge the search under the Fourth

Amendment.    This requires a determination whether Mr. Ramirez

“ha[d] a reasonable expectation of privacy” in the CSLI of the

three numbers at issue.     United States v. Lewis, 40 F.3d 1325,

1333 (1st Cir. 1994) (citation omitted).       Because “an individual

maintains a legitimate expectation of privacy in the record of

his physical movements as captured through CSLI,” Carpenter, 138

S. Ct. at 2217, “historical use of” the phone numbers, which

                                   9
    Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 10 of 26

produced the CSLI, necessarily satisfies the standing

requirement for an individual whose CSLI records have been

seized.   United States v. Aguirre, 839 F.2d 854, 856 (1st Cir.

1988); see also United States v. Herron, 2 F. Supp. 3d 391, 401

(E.D.N.Y. 2014) (holding that despite the phone being subscribed

to a fictitious person, the defendant had standing to challenge

disclosure of CSLI when he “possessed, used, and acknowledged

ownership of the phone”) (emphasis in original).

     Mr. Ramirez contends that he obtained, possessed, and used

two of the phones — Phone-5761 and Phone-0257 — intermittently

between December 31, 2017 and his arrest on the supervised

release violation.   [Dkt. 69-1 ¶¶ 3, 4].6     Mr. Ramirez’s

affidavit is sufficient to establish a legitimate expectation of

privacy in the CSLI of those two phones during that period.            The

Government requested the CSLI for the period from November 15,

2017 through February 21, 2018.     Mr. Ramirez hence has standing

to challenge the obtained CSLI of Phone-5761 and Phone-0257

after December 30, 2017.

     His affidavit, however, does not mention anything regarding

the third number (Phone-0730).     Mr. Ramirez, nevertheless,

argues that he has standing because the Government intends to


6 Although Mr. Ramirez’s affidavit states his arrest date to be
“early February 2018,” [Dkt. No. 69-1 ¶¶ 3, 4], the docket for
his supervised release proceeding reports the exact date Mr.
Ramirez was arrested in connection with the alleged supervised
release violation considered by Judge Young was March 5, 2018.
United States v. Ramirez, Case No. 10-cr-10008-WGY, Dkt. No. 216
(D. Mass. Mar. 5, 2018).
                                10
      Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 11 of 26

introduce the CSLI of Phone-0730 at trial against him.           [Dkt.

No. 69 at 2].    Mr. Ramirez relies on a recent case in which the

government applied for a warrant to obtain a phone’s geolocation

data to confirm the user of that phone was the defendant.

United States v. Cardona, 411 F. Supp. 3d 113, 115 n.1 (D. Mass.

2019) (holding that “[government] cannot offer that data to

prove Defendant’s use of the phone and simultaneously prevent

Defendant from challenging the validity of the search producing

that data”).

      Judge Hillman’s holding in Cardona was based on the fact

that the geolocation data there, combined with other evidence,

already “showed Defendant in the same location as the phone.”

Id.   In other words, the data would likely prove the defendant’s

use of the phone, which necessarily entails his privacy

expectation in the record of his movement.         Judge Hillman held

that “[u]nder [such] circumstances,” the defendant was able to

establish standing without claiming ownership or use himself.

Id.

      This case is distinguishable from Cardona.         The Government

here only indicates that it plans to introduce the CSLI of

Phone-0730 as evidence of the pattern of robberies without

attributing the use of the phone to Mr. Ramirez.          Mr. Ramirez

himself does not reference any evidence which, in combination

with the CSLI, may show his use of Phone-0730.          Subject to

further refinement through motion in limine or other trial-based

                                    11
    Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 12 of 26

motion practice, I may permit the Government to introduce Phone-

0730’s CSLI at trial to prove facts other than use by Mr.

Ramirez, which do not necessarily implicate any privacy

expectation in movement.      Cf. United States v. Gomez, 770 F.2d

251, 254 (1st Cir. 1985) (holding that Government could present

evidence at trial showing “possessory interest in goods seized,”

which was not necessarily entitled to Fourth Amendment

protection, but at the same time oppose before trial that

defendant had any “privacy expectation” so long as the same

evidence was known to defendant) (emphasis in original).         In any

event, Mr. Ramirez “bears the burden of persuasion” as to

standing, Lewis, 40 F.3d at 1333, and he fails to carry it here

with respect to the CSLI of the third number, Phone-0730.

        In short, I conclude Mr. Ramirez has standing to challenge

the CSLI only as to Phone-5761 and Phone-0257 after December 30,

2017.    I now proceed to analyze whether there was probable cause

in the Application to obtain the CSLI of these two numbers.

        2.   Probable Cause

        To demonstrate probable cause, “[a] warrant application

must demonstrate probable cause to believe that (1) a crime has

been committed — the ‘commission’ element, and (2) enumerated

evidence of the offense will be found at the place to be

searched — the so-called ‘nexus’ element.” United States v.

Ribeiro, 397 F.3d 43, 48 (1st Cir. 2005) (internal quotations).

The nexus element requires the judge to make “a practical common

                                   12
     Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 13 of 26

sense decision whether, given all the circumstances set forth in

the affidavit before [him], ... there is a fair probability that

[] evidence of a crime will be found in a particular place.”

Id. (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)).          “The

probable-cause nexus between enumerated evidence of the crime

and the place can be inferred from the type of crime, the nature

of the items sought, the extent of an opportunity for

concealment and normal inferences as to where a criminal would

hide [evidence of a crime].”      Id. (internal quotations omitted)

(alteration in original).

     It bears emphasizing that “[i]n dealing with probable cause

. . . as the very name implies, we deal with probabilities.

These are not technical; they are the factual and practical

considerations of everyday life on which reasonable and prudent

men, not legal technicians, act.”      Gates, 462 U.S. at 231

(internal quotations omitted).7


7 The Supreme Court has recently reiterated that the parallel
term “reasonable suspicion” is “an ‘abstract’ concept that
cannot be reduced to ‘a neat set of rules,’” and observed that
it had “repeatedly rejected courts’ efforts to impose a rigid
structure on the concept of reasonableness.” Kansas v. Glover,
140 S. Ct. 1183, 1190 (2020) (quoting United States v. Arvizu,
534 U.S. 266, 274 (2002)). The Court held that a rule
“preclud[ing officers] from drawing factual inferences based on
the commonly held knowledge they have acquired in their everyday
lives” would do precisely that. Id. In this respect, probable
cause and reasonable suspicion rest on the same conceptual
foundations because both “are commonsense, nontechnical
conceptions that deal with ‘the factual and practical
considerations of every day life on which reasonable and prudent
men, not legal technicians, act.’” Ornelas v. United States,
517 U.S. 690, 695 (1996) (quoting Illinois v. Gates, 462 U.S.
213, 231 (1983)). The “only difference [between them is] the
                                13
    Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 14 of 26

     Whether there was probable cause to obtain the CSLI of the

phones Mr. Ramirez concedes he obtained, possessed and used is

the precise issue before me.     While the Application plainly

satisfied the commission element since it described a series of

robberies, the nexus between evidence of crime and the CSLI of

the two phones was less obvious.     Nevertheless, given all the

circumstances and approaching the probable cause determination

in a common-sense fashion, I conclude that the nexus existed for

both phones.

     Most significantly, Phone-5761 hit off cell towers near the

locations and during the timeframes of six of the robberies.

Phone-0257 hit off cell towers with respect to four of the

robberies.   To be sure, mere proximity to crime scenes may not

itself be sufficient to establish probable cause.        Ybarra v.

Illinois, 444 U.S. 85, 91 (1979).     Moreover, I observe in this

regard that Mr. Ramirez lived near Lynn, where three of the six

hits by Phone-5761 and three of the four hits by Phone-0257

occurred.    [Dkt. 64 at 12].   But the specific locations and

exact times, when mapped on the location and timing of these

robberies, enhances the showing that both phones were involved

in those crimes.   As the Government points out, on the two dates

when there were two robberies in different towns each night,



level of suspicion that must be evaluated”; reasonable suspicion
demands less than the “fair probability,” required for probable
cause, that evidence of crime will be found. Alabama v. White,
496 U.S. 325, 330-31 (1990).
                                14
    Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 15 of 26

Phone-5761 hit off cell towers near all four locations — Lynn

and East Boston on January 2, 2018, and Malden and Everett on

January 17, 2018.   Similarly, as to Phone-0257, there was one

night, January 2, 2018, when two robberies occurred in two

towns, and the phone hit off cell towers near both locations —

Lynn and East Boston.

     In addition to the cell tower data, the Government tied

both numbers to Mr. Cintron, whose own involvement in the

robberies was supported by ample evidence in the Application.

Phone-5761 was in contact with Mr. Cintron’s phone 154 times

between November 5, 20178 and February 19, 2018 (about 1.58 times

per day).   Further, the FBI found that Mr. Ramirez listed Mr.

Cintron as his uncle and a person he described as a “friend,”

indicating their close personal relationship.       Phone-0257 was in

contact with Mr. Cintron’s phone 26 times between January 2 and

13, 2018 (about 2.2 times per day), the exact time period during

which the number hit off cell towers near the robberies four

times.

     Telephone contacts or a personal relationship with Mr.

Cintron, standing alone, may not provide probable cause.         See



8 I note that precise dates are not identified, and so whether
the calls were within the period for which Mr. Ramirez had
standing and thus may be relevant to him is not clear from the
record. Of course, if the timing of any of these robberies is
inconsistent with the undisputed evidence concerning Mr.
Ramirez’s whereabouts, see, e.g. supra at 5-6 & note 4, the
evidence will be subject to limitations on its admissibility at
his trial. Supra at 11-12.
                                15
    Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 16 of 26

United States v. One Lot of United States Currency, 103 F.3d

1048, 1054-55 (1st Cir. 1997) (“Association with known

criminals, without more, is, of course, not enough to establish

probable cause.”).   But taken together with the multiple hits

off cell towers and the frequent communication with the main

suspect, I find the evidence establishes a fair probability that

it was not “an incidental or fortuitous connection” that Phone-

5761 and Phone-0257 were used near the reported robberies.

United States v. 1933 Commonwealth Avenue, 913 F.2d 1, 3 (1st

Cir. 1990).   Since all fourteen robberies were credibly

presented as having been committed by the same group of people,

a search of the CSLI for both phones ranging from December 31,

2017 (the earliest date when Mr. Ramirez can assert standing) to

February 21, 2018 (three days after the last robbery and well

before the last date as to which Mr. Ramirez could assert

standing, March 5, 2018 — the date of his arrest on the

supervised release violation) would likely result in evidence of

the crimes, including more detailed whereabouts that could

confirm his participation in the robberies.       I further find that

there was probable cause to justify a search of the CSLI to

uncover related post-robbery activity relevant to a robbery

committed within the three days following the last robbery

alleged here.

     In sum, to the extent that Mr. Ramirez has standing, the

Application demonstrated probable cause to obtain the CSLI.

                                  16
     Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 17 of 26

     3.      Good Faith Exception

     The Government argues that even if the Application did not

show probable cause required under Carpenter, it obtained the

CSLI in objectively reasonable reliance on an apparently valid

statute.   Thus, as an alternative basis for denial of Mr.

Ramirez’s motion to dismiss, the Government relies on the good

faith exception to the exclusionary rule under Illinois v.

Krull, 480 U.S. 340 (1987).9     I agree.

     Of course, “[w]hen evidence is obtained in violation of the

Fourth Amendment, the judicially developed exclusionary rule

usually precludes its use in a criminal proceeding against the

victim of the illegal search and seizure.”        Krull, 480 U.S. at

347 (citing Weeks v. United States, 232 U.S. 383 (1914)).          But

because “the rule’s sole purpose [] is to deter future Fourth

Amendment violations” by law enforcement and it incurs

“substantial social costs,” the Supreme Court has carved out a

good faith exception in situations where the prospect of

increased deterrence of governmental conduct does not outweigh

the costs.     Davis v. United States, 564 U.S. 229, 236-38 (2011)

(citing United States v. Leon, 468 U.S. 897 passim (1984)).             In



9 A more particularized ground for the good faith exception is
available because the court order authorizing the disclosure of
CSLI was issued by “a neutral and detached magistrate.” United
States v. Leon, 468 U.S. 897, 913 (1984); see also United States
v. Letellier, No. 13-10309-GAO, 2015 U.S. Dist. LEXIS 142432, at
*8 (D. Mass. Oct. 20, 2015) (applying Leon to hold that
government “was entitled to rely on the legal judgment of a
neutral magistrate” to obtain the CSLI under § 2703(d)).
                                17
    Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 18 of 26

Krull, the Court applied the good faith exception when the

government obtained evidence “in objectively reasonable reliance

on a statute” that was later declared unconstitutional because

“[p]enalizing the officer for the [legislature's] error, rather

than his own, cannot logically contribute to the deterrence of

Fourth Amendment violations.”     480 U.S. at 349 (citing Leon, 468

U.S. at 921) (internal quotation marks omitted) (alteration in

original).

     It is objectively reasonable for the government agents and

government attorneys to rely on a statute unless the statute is

“clearly unconstitutional” — either because “the legislature

wholly abandoned its responsibility” in passing the statute, or

because “its provisions are such that a reasonable officer

should have known that the statute was unconstitutional.”         Id.

at 355.   Here, Mr. Ramirez does not suggest that Congress

abandoned its duty to act constitutionally in enacting the

Stored Communications Act in 1986.      Instead, he argues only that

the Government should have known that § 2703(d) as applied to

CSLI was unconstitutional when it filed the Application.

     In advancing that argument, Mr. Ramirez contends that

technological advances and existing case law should have alerted

the Government that § 2703(d) was unconstitutional as a means

for obtaining CSLI.   I disagree.      There was no binding precedent

from the First Circuit at the time suggesting § 2703(d) was

unconstitutional.   Moreover, before the Application was

                                  18
     Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 19 of 26

tendered, my colleagues on this court had consistently upheld

the constitutionality of § 2703(d) with respect to CSLI.           See,

e.g., In re Application of United States for Order Pursuant to

18 U.S.C. 2703(d), 849 F. Supp. 2d 177 (D. Mass. 2012).

Magistrate Judge Collings had, for example, sensibly concluded

that “[u]ntil either the First Circuit Court of Appeals or the

Supreme Court rule otherwise, or Congress enacts legislation

dealing with the problem, [he would] follow the ruling of Judge

Stearns in the case of [In re United States Orders pursuant to

18 U.S.C. 2703(d), 509 F. Supp. 2d 76 (D. Mass. 2008)] and not

require a showing of probable cause before issuing an Order

pursuant to § 2703(d) authorizing the acquisition of records

containing historical cell site information.”        Id. at 179.

     Other circuits that had weighed in prior to the Supreme

Court’s decision in Carpenter uniformly concluded that § 2703(d)

was constitutional, even in light of the many technological

advances in this area.10    See, e.g., United States v. Thompson,

866 F. 3d 1149, 1158 (10th Cir. 2017) (issuing decision after

certiorari was granted in Carpenter and holding, in agreement


10Although the petitioner in Carpenter claimed there was a
circuit split, the only decision cited to support the other side
was decided on statutory interpretation grounds rather than
under the Fourth Amendment. Pet. for a Writ of Cert. at 22, No-
16-402 (Sept. 26, 2016) (citing In re Application of U.S. for an
Order Directing a Provider of Elec. Commc’n Serv. to Disclose
Records to Gov’t, 620 F.3d 304, 319 (3d Cir. 2010)(affirming
decision that the § 2703(d) standard was lower than probable
cause, but holding that “the statute as presently written gives
the [magistrate judge] the option to require a warrant showing
probable cause” when privacy interests were implicated)).
                                19
     Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 20 of 26

with all other circuits,11 that CSLI was governed by the third-

party doctrine under applicable Supreme Court precedents and

hence implicated no privacy interests under the Fourth

Amendment).   Finally, I observe the Supreme Court itself was

sharply divided in Carpenter and, as the majority opinion

recognized, the issue of CSLI “does not fit neatly under

existing precedents.”    138 S. Ct. at 2209.

     That courts in multiple circuits had upheld the statute,

before the Supreme Court grappled with it, satisfies me that the

Government had no meaningful objective reason to doubt, at the

time the Application was made, the constitutionality of the

“reasonable grounds” standard included in the Stored

Communications Act.     Thus, the good faith exception applies to

the CSLI here.

     In this regard, my conclusion accords with every other

circuit to have addressed the issue since Carpenter.         Courts

have consistently held that the Government’s reliance on

§ 2703(d) to obtain CSLI pre-Carpenter was done in good faith.12

See, e.g., United States v. Carpenter, 926 F.3d 313 (6th Cir.


11 Other circuit cases include United States v. Graham, 824 F. 3d
421 (4th Cir. 2016) (en banc); Carpenter v. United States, 819
F. 3d 880 (6th Cir. 2016); United States v. Davis, 785 F. 3d 498
(11th Cir. 2015) (en banc); In re Application of U.S. for
Historical Cell Site Data, 724 F. 3d 600 (5th Cir. 2013).
12  Mr. Ramirez attempts to distinguish these circuit decisions
by arguing that although the Application here was filed before
Carpenter, it was made after the Supreme Court granted
certiorari and conducted oral argument. This, he says, should
have put the Government “on notice” that the constitutionality
of the statute was called into question. But the grant of
                                20
    Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 21 of 26

2019) (on remand, affirming that the “Government acquired

Carpenter’s CSLI in good faith reliance on the [Stored

Communication Act]”); United States v. Korte, 918 F.3d 750, 758

(9th Cir.), cert. denied, 140 S. Ct. 264 (2019) (“[I]t is hardly

objectively unreasonable to rely on a then-lawful [Stored

Communications Act] when courts were upholding it or similar

legislative schemes.”); United States v. Curtis, 901 F.3d 846,

849 (7th Cir. 2018) (rejecting the argument that applying Krull

to CSLI obtained pre-Carpenter would have the effect of chilling

future constitutional challenges).

     4.   “Reasonable Grounds” Standard Under § 2703(d)

     Having concluded that the good faith exception applies in

theory, I normally find no occasion to analyze the Application

under the § 2703(d) “reasonable grounds” standard because the


certiorari has no effect on the Government’s good faith
reliance. It is well settled that “[t]he grant of certiorari on
an issue does not suggest a view on the merits.” Schwab v.
Sec’y, Dep’t of Corr., 507 F.3d 1297, 1299 (11th Cir. 2007) (per
curiam) (“We don’t know how the Supreme Court is going to decide
the issues on which it has granted review in the [other] case,
and the Supreme Court itself probably does not know given the
fact that briefing has not even been completed in that case.”).
Indeed, as I have observed, the Tenth Circuit issued its
decision upholding the constitutionality of the Stored
Communications Act as to CSLI despite the Supreme Court’s
decision to grant certiorari in Carpenter. Thompson, 866 F.3d
at 1159 (“At this point, however, we can only speculate how the
Supreme Court will address these concerns, now that it has taken
up the question of historical CSLI by granting certiorari in
Carpenter.”). The grant of certiorari cannot put the Government
on notice, in relying on a statute whose validity it otherwise
had no reason to doubt, that it would be acting in any other way
than good faith. Krull has made it clear that the inquiry of
the Government’s reasonable reliance “is an objective one.” 480
U.S. at 355.
                                21
    Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 22 of 26

finding of “probable cause” perforce satisfied the lower

“reasonable grounds” standard as to the CSLI it sought.         But I

must also note the alternative grounds for denying the motion

that suppression of evidence is not an available remedy for Mr.

Ramirez.

        The Stored Communications Act provides a narrow list of

exclusive relief for statutory violations of the Act and that

list does not by terms include suppression of evidence.         See 18

U.S.C. § 2707(b) (listing three forms of “appropriate relief”:

“equitable or declaratory relief,” “damages,” and “a reasonable

attorney’s fee and other litigation costs reasonably incurred”);

18 U.S.C. § 2708 (specifying that “[t]he remedies and sanctions

described in this chapter are the only judicial remedies and

sanctions for nonconstitutional violations of this chapter”)

(emphasis added); compare 18 U.S.C. § 2515 (suppression

explicitly provided as a remedy for violation of the Wiretap

Act).   Courts of Appeals have held “there is no exclusionary

rule generally applicable to statutory violations.”        United

States v. Clenney, 631 F.3d 658, 667 (4th Cir. 2011) (quoting

United States v. Abdi, 463 F.3d 547, 556 (6th Cir. 2006)

(internal quotation marks omitted)); see also Davis, 564 U.S. at

237 (noting that the exclusionary rule “is a ‘prudential’

doctrine created by [the Supreme Court] to ‘compel respect for

the constitutional guaranty,’” and its “sole purpose [] is to

deter future Fourth Amendment violations”) (citation omitted).

                                  22
     Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 23 of 26

     Here, Mr. Ramirez contends that only the CSLI prior to

December 28, 2017, the date of the first robbery, was unlawfully

obtained under § 2703(d).     As discussed above, however, Mr.

Ramirez does not have standing to challenge any CSLI before

December 31, 2017 under the Fourth Amendment.        In other words,

Mr. Ramirez has no constitutional claim as to the CSLI prior to

December 31, 2017 regardless of the good faith exception.          Even

assuming that Mr. Ramirez is correct that the Government failed

to satisfy the § 2703(d) “reasonable grounds” standard as to the

CSLI prior to December 28, 2017, this would only amount to a

statutory violation of the Stored Communications Act.          It is

therefore questionable whether Mr. Ramirez can seek suppression

of evidence as a remedy for that violation.        See United States

v. Guerrero, 768 F.3d 351, 358 (5th Cir. 2014) (holding that for

defendant to suppress the CSLI, “he [] must show that the cell

site location data was obtained not just in violation of the

Act, but also in violation of the Fourth Amendment”).

     Mr. Ramirez’s motion to suppress must be denied because I

have found no violation of the Stored Communications Act’s lower

“reasonable grounds” standard.

B.   Statements Made to Law Enforcement on March 13, 2018

     Mr. Ramirez has also moved to suppress the statements he

made to the two Massachusetts State Troopers on March 13, 2018.

He argues that the state police violated his Sixth Amendment

right to counsel when the troopers questioned him alone while in

                                   23
    Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 24 of 26

custody in connection with his supervised release proceedings

before Judge Young.   Because the Sixth Amendment right to

counsel is specific to the offense for which counsel is engaged

and Mr. Ramirez’s Sixth Amendment rights as to the present

charges had not attached at the time of questioning, I must deny

the motion to suppress his statements.

     The Sixth Amendment right to counsel “does not fasten

itself irremovably from an incriminating statement, making that

statement either admissible or inadmissible for all time.”

United States v. Bender, 221 F.3d 265, 270 n.5 (1st Cir. 2000).

Rather, it “is offense specific.”      Texas v. Cobb, 532 U.S. 162,

167 (2001) (internal quotation omitted).       When the state

knowingly circumvents the right to counsel to seek evidence,

“incriminating statements pertaining to pending charges are

inadmissible at the trial of those charges.”       Maine v. Moulton,

474 U.S. 159, 180 (1985) (emphasis added).       “Incriminating

statements pertaining to other crimes, as to which the Sixth

Amendment right has not yet attached, are, of course, admissible

at a trial of those offenses.” Id. at n.16. (emphasis added).

In other words, “the same statements can be given differing

constitutional status” depending on which offenses they pertain

to and whether the Sixth Amendment right had attached as to

those offenses.   Bender, 221 F.3d at 270 n.5.

     The Government intends to introduce the statements Mr.

Ramirez made on March 13, 2018 at his trial of the charges now

                                  24
    Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 25 of 26

pending before me.   Those statements pertain to the present

offenses as to which Mr. Ramirez was first charged on February

28, 2019.   That Mr. Ramirez was facing different charges back

when he was in custody is of no import here.       Of course, the

circumstances of that time in custody may be subject to

limitations or inadmissibility at trial.       But the only question

before me now is whether the Sixth Amendment right as to the

present charges had attached at the time of questioning on March

13, 2018.   And the answer to that question is “no.”

      The Sixth Amendment right to counsel does not attach until

“a criminal defendant’s initial appearance before a judicial

officer, where he learns the charge against him and his liberty

is subject to restriction.”    Rothgery v. Gillespie Cty., Tex.,

554 U.S. 191, 213 (2008).    “[It] becomes applicable only when

the government’s role shifts from investigation to accusation

through the initiation of adversary judicial proceedings.”

Moran v. Burbine, 475 U.S. 412, 414 (1986).       Mr. Ramirez was

interviewed by law enforcement on March 17, 2018.        There had

been no “initiation of adversary judicial criminal proceedings —

whether by way of formal charge, preliminary hearing,

indictment, information, or arraignment” at that point with

respect to the present robbery-related charges.        Rothgery, 544

U.S. at 198 (internal quotation marks omitted).        The Government

did not indict Mr. Ramirez for the present charges until almost

a year later.   The statements he challenges in the motion before

                                  25
    Case 1:19-cr-10072-DPW Document 104 Filed 07/10/20 Page 26 of 26

me were made at an early stage of a criminal investigation,

during which no Sixth Amendment right had attached to the

offenses ultimately charged.     I therefore conclude that because

the right to counsel as to the present charges had not attached

when Mr. Ramirez spoke to the state troopers on March 13, 2018,

the statements he challenges will not be suppressed in this

case.

                            III. CONCLUSION

        For the reasons set forth more fully above, I DENY Mr.

Ramirez’s motion [Dkt. No. 57] to suppress either or both the

CSLI obtained by the Government and his statements made to the

state police.



                                 /s/ Douglas P. Woodlock
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE




                                  26
